HOBSON, Judge.
Appellant Thomas William Bryan and a co-defendant, Jimmy Stephens, were jointly charged in an information with robbery. They were tried together, convicted by a jury, adjudged guilty and sentenced to the State penitentiary.
One of the points raised on this appeal relates to the trial court’s failure to instruct the jury on lesser included offenses to the crime of robbery. This point was also raised by Jimmy Stephens in his appeal to this court, 279 So.2d 331. We held in the Stephens case that the lower court was correct in refusing to instruct the jury on the offenses of buying, receiving, or aiding in the concealment of stolen property; aggravated assault; aggravated battery; assault and battery; and conspiracy to commit robbery. After examining the information and the evidence, we determined that an instruction should have been given as to the offense of simple assault. We held, however, that in view of the substantial evidence to support the jury’s verdict, the error in failing to give the instruction was harmless. Stephens, supra; State v. Wilson, Fla.1973, 276 So.2d 45; DeLaine v. State, Fla.1972, 262 So.2d 655; F.S., § 924.33 F.S.A. See also Henry v. State, this court’s case No. 72-797, 277 So.2d 78, opinion filed May 4, 1973.
We have carefully reviewed the other points posed by appellant and find them to be without merit.
The judgment appealed is, therefore,
Affirmed.
LILES, A. C. J., and McNULTY, J., concur.